Citation Nr: 1716971	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tension headaches.  

2.  Entitlement to service connection for right leg folliculitis.  

3.  Entitlement to service connection for right elbow tendonitis.  

4.  Entitlement to an initial compensable disability rating for status post left little toe arthrotomy.  

5.  Entitlement to an initial compensable disability rating for left elbow epicondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2010.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to initial compensable disability ratings for status post left little toe arthrotomy and left elbow epicondylitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's current tension headaches did not have onset during active service and are not otherwise etiologically related to active service, to include intermittent complaints of tension headaches therein which resolved prior to service discharge.  

2.  The Veteran's isolated in-service diagnosis of right leg folliculitis in February 1993 resolved prior to service discharge and has not manifested as chronic right leg folliculitis at any time during the pendency of the claim.  

3.  The Veteran's right olecranon bursitis (claimed as right elbow tendonitis) did not have onset during active service and is not otherwise etiologically related to active service, to include an isolated complaint of right elbow pain in December 1999 which resolved prior to service discharge.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tension headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for right leg folliculitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for service connection for right elbow tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's service connection claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.A.  Service Connection - Tension Headaches  

Upon VA examination in April 2010, the Veteran reported tension headaches occurring approximately two times per month since 1987, but he denied current symptoms or treatment related to his claimed condition.  Following a physical examination, the VA examiner concluded that there was no objective pathology to render a diagnosis despite the Veteran's subjective report.  The Veteran's lay reports of observable symptoms, including headache pain, are probative evidence, see Layno, 6 Vet. App. 465; and although there is no corroborating post-service VA or private treatment records, the Board notes that the Veteran has stated that he has treated his condition with over-the-counter medication.  As such, the Board resolves doubt in favor of the Veteran and finds that his lay reports are sufficient evidence of a current headache disability.  

Regarding the in-service element, the Veteran's service treatment records document a normal enlistment examination in January 1986, with complaints of tension headaches beginning in September 1987 and continuing intermittently thereafter through September 2000.  As such, the record is clear that the Veteran experienced intermittent headaches during active service.  However, the Board finds it probative that his in-service headaches were attributed to various causes, including gastroenteritis, a history of sinusitis, and a head injury.  Additionally, the Veteran's last in-service documentation of headaches occurred in September 2000, and he denied experiencing headaches upon discharge examination in November 2009.  As such, the Board finds that service treatment records do not document that a chronic headache disability had onset during active service.  

Significantly, there is no probative evidence of a nexus between a current headache disability and the Veteran's active service.  The April 2010 VA examiner considered the Veteran's subjective reports but concluded that there was no objective pathology to render a current diagnosis.  As noted above, the Board has considered the Veteran's probative lay reports of a current headache disability; however, to the extent that the Veteran's lay statements assert a nexus between a current headache disability and his active service, they are afforded little probative value, as the Veteran is not shown to possess medical expertise in order to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay statements of record assert that the Veteran's headaches first had their onset during active service and have been continuous therefrom, such statements are afforded little probative value when compared to service treatment records which last document intermittent headaches in September 2000, over seven years prior to service discharge, at which time the Veteran denied experiencing headaches.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Therefore, the Board concludes service connection is not warranted for the Veteran's current headache disability.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

II.B.  Service Connection - Right Leg Folliculitis  

Service treatment records document a normal enlistment examination in January 1986 and an isolated complaint of a right leg rash in February 1993, assessed as folliculitis.  Upon discharge examination in November 2009, the Veteran denied any impaired use of his legs or skin diseases.  

Upon VA examination in April 2010, the Veteran reported one prior episode of right lower extremity folliculitis 17 years before that had resolved.  He denied any treatment for or overall functional impairment resulting from his claimed condition.  Following a physical examination, the VA examiner concluded that there was no objective pathology to render a diagnosis regarding the Veteran's claimed condition.  

The Veteran's lay reports of observable symptoms, including a leg rash, are probative evidence, see Layno, supra; however, the Board finds it significant that the Veteran has offered conflicting reports of a current skin disorder.  Upon VA examination in April 2010, the Veteran reported that his one prior episode of right lower extremity folliculitis during active service had resolved; however, in his May 2012 VA Form 9 substantive appeal, the Veteran asserted that he had a residual skin disability of his right leg.  Given these inconsistent statements, the Veteran's reports of a current right leg skin disability are afforded less probative value.  See Caluza, 7 Vet. App. 498.  

Moreover, to the extent the Veteran's substantive appeal asserts inadequacy in the thoroughness of his April 2010 VA examination, the Board finds his assertion to be insufficient to overcome the presumption of regularity with respect to the VA examination, as the examination report reflects that his right leg and skin were properly examined.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); see also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010).  

In sum, the probative lay and medical evidence of record does not document that the Veteran has had a current right leg folliculitis disability at any time during the pendency of the claim; therefore, service connection is not warranted.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

II.C.  Service Connection - Right Elbow Tendonitis  

Service treatment records document a normal enlistment examination in January 1986, with an isolated occurrence of right elbow pain, assessed as cubital tunnel syndrome, in December 1999 after the Veteran was hit by a car two months before.  Upon discharge examination in November 2009, the Veteran denied elbow pain, arthritis, rheumatism, or bursitis.  

Upon VA examination in April 2010, the Veteran reported right elbow pain for 11 years that developed insidiously without a history of trauma.  He further denied any treatment, hospitalization, or surgery for his claimed condition.  Following a physical examination, the VA examiner diagnosed right olecranon bursitis.  

Significantly, there is no probative evidence of a nexus between the Veteran's diagnosed right olecranon bursitis and his active service, or even probative evidence that such condition may be associated with his active service.  To the extent that the Veteran's lay statements assert a nexus relationship, they are afforded little probative value, as the Veteran is not shown to possess medical or orthopedic expertise in order to render such an opinion.  See Jandreau, supra.  Additionally, to the extent that the lay statements of record assert that right elbow tendonitis first had onset during active service and has been continuous therefrom, such statements are afforded little probative value when compared to service treatment records which document an isolated occurrence of right elbow pain in December 1999, over ten years prior to service discharge, at which time the Veteran denied any related conditions.  See Caluza, supra.  

Therefore, the Board concludes service connection is not warranted for right elbow tendonitis or the Veteran's diagnosed right olecranon bursitis.  The preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for tension headaches is denied.  

Service connection for right leg folliculitis is denied.  

Service connection for right elbow tendonitis is denied.  



REMAND

Although the Board regrets the additional delay, a remand is necessary regarding the Veteran's claims of entitlement to initial compensable disability ratings for status post left little toe arthrotomy and left elbow epicondylitis in order to afford him a current VA examination.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, the Court has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

A review of the record reveals that the Veteran was last afforded a relevant VA examination in April 2010.  The Veteran's April 2017 appellant's brief asserts that the evidence of record does not adequately convey the current severity of his left toe and left elbow conditions.  Therefore, in light of the Veteran's statements indicating that his left toe and left elbow may have worsened and the more than seven years that have elapsed since the last VA examinations, the Board concludes a new VA examination is necessary to determine the current severity of his service-connected status post left little toe arthrotomy and left elbow epicondylitis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected status post left little toe arthrotomy and left elbow epicondylitis.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

2.  Thereafter, reajudicate the Veteran's claims of entitlement to compensable initial disability ratings for status post left little toe arthrotomy and left elbow epicondylitis.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


